DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

IDS
The applicant has not provided a copy of the foreign references cite in the IDS, so they have been crossed out.  
Further, applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action.  See also MPEP 2004, example 13, it is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The term "small hole" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not clearly define how small a hole must be to be considered a “small hole.”  The specification provides for preferred diameter sizes, but does not clearly define a “small hole” as requiring said preferred dimensions.  Also, the dependent claims recite the preferred dimensions which provides further evidence that the applicant does not consider “small hole” to have been defined as to include the preferred dimensions recited in the specification and dependent claims.
“The at least one hole” lacks proper antecedent basis.  The examiner assume the applicant means “the at least one small hole.”  Correction is required.     
The third to last line recites, “wherein the at least one hole and provide a pathway for vent air to flow…” It appears that a structure after the word “and” was intended to be 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 11-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Manganiello et al. (US 2002/0050481).

    PNG
    media_image1.png
    336
    616
    media_image1.png
    Greyscale


Regarding claim 1: the above §112 discussion is incorporated herein. Manganiello discloses a generally circular vent disc (20, figs 1-6, title) capable of being used with a liquid dispensing container (see fig 6), the vent disc having a diameter, comprising: an upper surface (i.e. the surface at lead line 65, fig 3) opposite a lower surface (i.e. the surface at lead line 60, fig 2) (the examiner notes that the applicant has not included a frame of reference, and that the vent disc of Manganiello can be flipped, so it is reasonable to consider the surface shown in fig 3 to be an upper surface, and the surface shown in fig 2 to be a lower surface), the upper surface and lower surface defined by an outer periphery (at lead line 42, fig 6), at least one small hole (i.e. 55 & 50, ¶0018) through a first peripheral portion (30, fig 1), the first peripheral portion defined by the outer periphery, at least one depending member (called out in the above annotated figure) extending radially outward from the vent disc (in as much as the applicant has support for this limitation), an elongated grasping strut (10, fig 6) 
The examiner notes that the liquid dispensing container is not positively recited, and is an intended use.
Regarding claim 2: Manganiello discloses that vent disc may be made from a thermoplastic (¶0022).  The grasping strut 10 is part of the venting disc. 
Regarding claim 3: Manganiello discloses wherein the elongated grasping strut is integral with the vent disc (see fig 6, ¶0022).
Regarding claims 4 and 5: Manganiello discloses at least 6 small holes disposed in a circular pattern (see figs 1-6).  The examiner notes that the claim is “open” so the multitude of holes disclosed by Manganiello read on the limitation of 6 holes.
Regarding claim 11: Manganiello discloses that the outer periphery is chamfered (see fig 6 and ¶0023).
Regarding claim 12: Manganiello discloses that the elongated grasping strut is inward (i.e. further from the outer periphery) of the depending member (see fig 6).
Regarding claim 13: 
The following rejections are based on an alternative embodiment of Manganiello.  Specifically the embodiment illustrated in figs 7-9 having two members 10’ and 10’’.

    PNG
    media_image2.png
    238
    377
    media_image2.png
    Greyscale


Regarding claim 1: the above §112 discussion is incorporated herein. Manganiello discloses a generally circular vent disc (20, figs 7-9, title) capable of being used with a liquid dispensing container, the vent disc having a diameter, comprising: an upper surface (called out above)) opposite a lower surface (called out above) (the examiner notes that the applicant has not included a frame of reference, and that the vent disc of Manganiello can be flipped, so it is reasonable to consider the surface called out by the examiner to be an upper surface, and the surface called out by the examienr to be a lower surface), the upper surface and lower surface defined by an outer periphery (called out above), at least one small hole (i.e. 55 & 50, ¶0018) through a first peripheral portion (30, fig 7), the first peripheral portion defined by the outer periphery, at least one depending member (10’’, fig 7) extending radially outward from the vent disc (in as much as the applicant has support for this limitation), an elongated grasping strut (10’, fig 7) depending from the lower surface, the elongated grasping strut 
The examiner notes that the liquid dispensing container is not positively recited, and is an intended use.
Regarding claim 2: Manganiello discloses that vent disc may be made from a thermoplastic (¶0022).  The grasping strut 10 is part of the venting disc. 
Regarding claim 3: Manganiello discloses wherein the elongated grasping strut is integral with the vent disc (see figs 8 and 9, ¶0022).
Regarding claims 4 and 5: Manganiello discloses at least 6 small holes disposed in a circular pattern (see figs 8 and 9).  The examiner notes that the claim is “open” so the multitude of holes disclosed by Manganiello read on the limitation of 6 holes.
Regarding claim 11: Manganiello discloses that the outer periphery is chamfered (see figs 8 and 9 which depict a chamfer).
Regarding claim 12: Manganiello discloses that the elongated grasping strut is inward (i.e. in the downward direction, as depicted in figure 7) of the depending member (see fig 7).  Note that the applicant has not defined a frame a reference, so it is reasonable to consider the downward direction in figure 7 to be “inward.”
Regarding claim 13: Manganiello discloses that the elongated grasping strut extends towards the depending member (i.e. the grasping strut extends toward the depending member in the upward direction as depicted in figure 7, which is the direction of the depending member).  
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manganiello, as applied to claim 1 above, in view of Rohrig (US 5,339,971).
Regarding claims 6-10: Manganiello, as applied above, does not disclose wherein the at least one small hole is frustoconical shape.   Rohrig, however, discloses a similar feeding bottle having a bottom wall (6, fig 1) that functions as a vented disc for 
	The combined teachings of Manganiello and Rohrig, as applied above, teach a frustoconical shaped hole with an upper diameter portion having a smaller diameter than a lower diameter portion (see fig 4 of Rohrig), but they do not teach the recited range for the diameters.  However, the recited ranges are result effective variables that could be found through routine experimentation.  Too large of a diameter and the holes would allow stored liquid to drain through the venting disc, but too small of a diameter and not enough air will pass to relieve the vacuum.  Therefore, before the time of the invention, a person of ordinary skill in the art would have been motivated to perform route experimentations to find the claimed diameter ranges.  Further, the examiner notes that the applicant does not disclose any criticality to the claimed ranges in the disclosure.
	The combined teachings of the references, as applied above, read on the limitation that the dispensing container holds about 5.1 inches, because the venting disc 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733